Name: Commission Regulation (EEC) No 2742/90 of 26 September 1990 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  economic policy
 Date Published: nan

 Avis juridique important|31990R2742Commission Regulation (EEC) No 2742/90 of 26 September 1990 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90 Official Journal L 264 , 27/09/1990 P. 0020 - 0021 Finnish special edition: Chapter 3 Volume 33 P. 0223 Swedish special edition: Chapter 3 Volume 33 P. 0223 *****COMMISSION REGULATION (EEC) No 2742/90 of 26 September 1990 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2204/90 of 24 July 1990 laying down additional general rules on the common organization of the market in milk and milk products as regards cheese (1), and in particular the second paragraph of Article 1, the second subparagraph of Article 3 (3) and Article 5 thereof, Whereas the first paragraph of Article 1 of Regulation (EEC) No 2204/90 stipulates that the use of casein and caseinates in the manufacture of cheese is subject to prior authorization; whereas it is necessary to lay down detailed rules for the grant of such authorizations, having regard to the requirements as regards checks on undertakings; whereas authorizations should be granted for a limited period, so that the Member States can impose penalties for failure to comply with Community provisions; Whereas the second paragraph of Article 1 of the said Regulation stipulates that the maximum percentages of casein and caseinates to be incorporated in cheese must be determined on the basis of objective criteria laid down having regard to what is technologically necessary; whereas it is necessary to determine the said percentages on the basis of data supplied by the Member States; whereas, in order to facilitate checks to ensure compliance with this provision, it is advisable to set overall percentages rather than percentages for individual products; Whereas Article 3 (1) of the said Regulation requires Member States to introduce administrative and physical controls; whereas it is necessary to specify the conditions which these controls should fulfil, particularly with regard to their frequency; Whereas Article 3 (3) of the said Regulation states that a sum equal to the difference between the value of the skimmed milk resulting from the intervention price for skimmed milk powder on the one hand and the market price for casein and caseinates on the other hand, plus 10 %, is due for quantities of caseins and caseinates used without authorization; whereas this sum has to be determined having regard to prices recorded on the markets during a reference period; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. Authorizations mentioned in Article 1 of Regulation (EEC) No 2204/90 shall be granted for a period of 12 months, at the request of the undertakings concerned subject to their giving a prior undertaking in writing to accept and comply with the provisions of Article 3 (1) (a) and (b) on the one hand, and (c) on the other, of the aforementioned Regulation. 2. Authorizations shall be issued with a serial number for each undertaking or, where necessary, for each production unit. 3. Authorizations may cover one or more types of cheese, in accordance with the application made by the undertaking concerned. Article 2 1. The maximum percentages to be incorporated, as referred to in the second paragraph of Article 1 of Regulation (EEC) No 2204/90, are given in the Annex to this Regulation. They shall apply to the weight of the types of cheese set out in the Annex produced by the undertaking or production unit concerned during a six-month period. 2. The list of products given in the Annex and the maximum percentages relating thereto shall be adjusted to take account of reasoned applications providing evidence that there is a technological need for the addition of casein or caseinates. Article 3 1. The stock accounts referred to in Article 3 (1) (b) of Regulation (EEC) No 2204/90 shall include information as to the origin, composition and quantity of the raw materials used in the manufacture of the cheeses. Member States may require samples to be taken to provide a check on this information. Member States shall ensure that the information collected from undertakings is treated as confidential. 2. The checks referred to in Article 3 (1) (c) of Regulation (EEC) No 2204/90 must fulfil the following requirements: (a) at least 30 % of the undertakings in receipt of authorizations shall be checked each quarter; (b) each undertaking in receipt of an authorization shall be checked at least once per year, and undertakings producing more than 300 tonnes of cheese per year shall be checked at least twice per year. 3. Within a period of one month from when the infringement was recorded, Member States shall notify the Commission of cases in which casein and/or caseinates have been used either without authorization or without abiding by the percentages laid down. Article 4 1. The sum due in accordance with Article 3 (3) of Regulation (EEC) No 2204/90 shall be ECU 225 per 100 kilograms of casein and/or caseinates, having regard to the price of casein and caseinates recorded on the markets in the second quarter of 1990. 2. The sums recovered in this way shall be paid to the paying departments and agencies and offset by them against expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. Article 5 In addition to the notifications required under Article 3 (2) of Regulation (EEC) No 2204/90, Member States shall submit to the Commission before the end of each quarter the following information on the previous quarter: 1. the number of authorizations granted and/or revoked, 2. the quantities of casein and caseinates declared in respect of these authorizations, broken down by type of cheese. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 201, 31. 7. 1990, p. 7. ANNEX Maximum percentages to be incorporated, as referred to in Article 2 (1): - processed cheese falling within CN code 0406 30: 5 %.